DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in DENMARK on 11/30/2018.  It is noted, however, that applicant has not filed a certified copy of the DK18209634.7 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "embedded" in claim 1 is a relative term which renders the claim indefinite.  The term "embedded" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim needs to define and/or qualify the term “embedded”; (where/how are the chips embedded?).
Claims 2-23 depend from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-10, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (Koo; US 2009/0136068 A1; cited by the examiner and applied for the first time in the present application).
Regarding claim 1, Koo (see paragraphs [0027] - [0038]) discloses:  A hearing device comprising:
a multi-chip assembly including a plurality of integrated circuit chips, the plurality of integrated circuit chips including one or a combination of a wireless communication chip, a power management chip, and a signal processing chip (“integrated circuit (IC) 18”); 
wherein the multi-chip assembly comprises: 
a first layer having a surface (the outer one of “strips 26, 30” forms such a first layer),

a ground layer below the first layer and the spacer layer (reads on the fourth section), and 
a first shielding layer between the spacer layer and the first layer (reads on the sixth section).
Regarding claims 2, 4, 5, and 7-10; see FIG. 6 and paragraph [0029]; “isolating layer 24” (read as the shielding).
Regarding claim 23, a battery has to be most basic and inherent in the hearing aid of Koo.
Claim(s) 1, 2, 4, 5, 7, 8, 18, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minervini (US 8,617,934 B1; cited by the applicant and applied for the first time in the present application).
Regarding claim 1, Minervini (see column 1, lines 41-59; column 3, line 53 – column 6, line 35) discloses:  A hearing device ("hearing aid") comprising:
a multi-chip assembly including a plurality of integrated circuit chips, the plurality of integrated circuit chips including one or a combination of a wireless communication chip, a power management chip, and a signal processing chip ("amplifier 16");
	wherein the multi-chip assembly comprises:
a first layer having a surface ("first non-conductive layer 46"),

a ground layer ("ground planes") below the first layer and the spacer layer, and
a first shielding layer, the first shielding layer between the spacer layer and the first layer ("first conductive layer 44").
	Regarding claims 2, 4, 5, 7, and 8, refer to FIGURE 7 of Minervini.
	Regarding claim 18, see column 3, line 53 - column 6, line 35; “microphone”.
	Regarding claim 23, a battery has to be most basic and inherent in the hearing aid of Minervini.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo or Minervini as applied above in view of Buttner (4,783,815; cited by the examiner and applied for the first time in the present application).
Koo or Minervini is silent with respect to providing electrical connections in multilayer arrangements via through-holes in the layers.  However, Buttner plainly teaches such a feature in the same field of endeavor; see column 2, lines 29-44.  Therefore, it would have been obvious even to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such a feature into the hearing devices of Koo or Minervini in order to maximize component density for efficient component distribution when fabricating multilayer circuit arrangements.
Claims 6, 11, 12, 14-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo or Minervini as applied above in view of STARKEY (EP 2 200 120 A2; cited by the applicant and applied for the first time in the present application).
Regarding claims 6, 11, and 15, Koo or Minervini is silent with respect to providing a wireless communication chip and power management chip.  However, STARKEY plainly teaches such features in the same field of endeavor; see paragraphs [0032] - [0034].  Therefore, it would have been obvious even to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such features into the hearing devices of Koo or Minervini in order to maximize component density for efficient component distribution when fabricating multilayer circuit arrangements.

Regarding claims 19-21, Koo or Minervini is silent with respect to providing passive circuit components mounted on a first layer of a multi-chip assembly.  However, it is well established and most basic that hearing device circuitry has to include resistors, capacitors, inductor, transducers, and diodes; and STARKEY plainly teaches the feature of a passive circuit component (“crystal 211”) mounted on a first layer of a multi-chip assembly; see paragraphs [0032] - [0034].  Therefore, it would have been obvious even to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such a feature into the hearing devices of Koo or Minervini in order to maximize component density for efficient component distribution when fabricating multilayer circuit arrangements.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minervini as applied above in view of Koo as applied above.
Minervini is silent with respect to the one or more embedded chips comprise a first embedded chip and a second embedded chip, and wherein the hearing device further comprises a shielding between the first embedded chip and the second .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo or Minervini as applied above in view of PHONAK (WO 2006/122836 A2; cited by the applicant and applied for the first time in the present application).
Koo or Minervini is silent with respect to arranging in a hearing device a magnetic induction antenna in parallel to an ear-to-ear axis of a user.  However, PHONAK plainly teaches such an arrangement in the same field of endeavor; see Fig. 2.  Therefore, it would have been obvious even to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such an arrangement into the hearing devices of Koo or Minervini in order to maximize signal reception.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo as applied above in view of Minervini as applied above.
Koo is silent with respect to providing a microphone.  However, Minervini plainly teaches such a feature in the same field of endeavor; see column 3, line 53 - column 6, line 35 where Minervini teaches the claimed microphone by name.  Minervini teaches that one or more microphones configured to receive an audio signal form part of the multi-chip assembly and the acoustic port thereof forms part of the first layer; reads on the microphone of Minervini is provided “at the surface of the first layer”.  Therefore, it .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo or Minervini as applied above.
Koo or Minervini does not specifically teach the use of rechargeable batteries.  However, the use of rechargeable batteries and corresponding circuitry is well established in the hearing aid art and it would have been a matter of clear design choice that would have been obvious even to one or ordinary skill in the art before the effective filing date of the claimed invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note the other references cited on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/HARRY S HONG/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        


February 12, 2021